DETAILED ACTION
	The communication dated 9/27/2021 has been entered and fully considered.
	Claims 1, 3, 4, 6, and 10-14 have been amended. Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-14 maintain rejected
	In view of the amendment, filed on 9/27/2021, the following rejections are withdrawn from the previous office action, mailed on 08/09/2021.
Rejection of Claims 1-14 under 35 U.S.C. 112(b).
In view of the amendment, filed on 9/27/2021, the specification and claim objections are withdrawn from the previous office action, mailed on 08/09/2021.
The following rejections are maintained for the reason of records given in the previous office action. The basis of these rejections are the same as given in the office action mailed on 8/09/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 08/09/2021.
Claims 1, 3, and 5-7, 9-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani et al. (U.S Patent No 2011/0089610), hereinafter El-Siblani.  
Regarding Claim 1, El-Siblani discloses an apparatus which includes a bi-directionally tiltable solidification substrate with load frames (Figure 1A). El-Siblani also discloses that substrate (79) is generally rigid or semi-rigid and substantially permeable to the energy supplied by the pattern generator (Paragraph 0085, Lines 3-5). The rigid or semi-rigid substrate plate that El-Siblani discloses reads upon 
    PNG
    media_image1.png
    537
    589
    media_image1.png
    Greyscale
consisting of the solidification substrate 79 mounted in the substrate frame 118 (Paragraph 0107). 
Figure 13 teaches the spring assemblies 120a and 120b are arranged along the circumference of the substrate assembly 114. The spring assemblies attached to substrate assembly that El-Siblani discloses reads upon the claimed substrate is mounted in a frame through at least one resilient or flexible suspension or support connection arranged along a circumference between the frame and the substrate. Thus, Claim 1 is read upon by El-Siblani.

    PNG
    media_image2.png
    727
    1092
    media_image2.png
    Greyscale


Regarding Claim 3, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani further discloses an apparatus to make a solidifiable material with a semi-rigid substrate in which the assembly comprises an applicator (365) that is used for removing excess material into an exposure zone (Figure 25, Paragraph 0147, Line 8). The applicator embedded within the solidification substrate assembly that El-Siblani discloses reads upon the claimed global paste layer applicator.

    PNG
    media_image3.png
    542
    797
    media_image3.png
    Greyscale

Regarding Claim 5, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani further discloses that the solidification substrate is rigid or semi-rigid (Paragraph 0085, Lines 3-
Regarding Claim 6, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani further discloses that a slipping agent is included in the composition of solidifiable material, allowing for better release of the solidified object (Paragraph 0092, Lines 8-9). The slipping agent within the solidification substrate assembly that El-Siblani discloses reads upon the claimed release coating on the side of the plate that facilitates the release of a manufactured object from the plate.
Regarding Claim 7, El-Siblani discloses all of the claim limitations in Claim 6 as set forth above. El-Siblani further discloses that an adhesive, such as a pressure sensitive adhesive, is used to bind the resilient layer (80a) and the first translucent layer (84a) (Figure 3, Paragraph 0089, Lines 8-12). The pressure sensitive adhesive that binds the resilient layer and the first translucent layer that El-Siblani discloses reads upon the claimed release coating that is arranged on the plate using an adhesive layer. 

    PNG
    media_image4.png
    182
    500
    media_image4.png
    Greyscale
 
Regarding Claim 9, El-Siblani discloses all of the claim limitations in Claim 6 as set forth above. El-Siblani further discloses that a solidification substrate (79b) is provided with semi rigid or rigid translucent layer (84b) and translucent protective film (82b) (Figure 4, Paragraph 0092, Lines 6-8). It can then be concluded that the slipping agent is an integral part of the plate. The translucent layer and translucent protective film that El-Siblani discloses reads upon the claimed release coating being an integral part of the plate.

    PNG
    media_image5.png
    178
    478
    media_image5.png
    Greyscale

Regarding Claim 10, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani further discloses that the resilient layers may be formed from one or more elastomeric polymers, in an embodiment, silicone elastomers are provided (Paragraph 0089, Lines 2-3). Paragraph 0090 goes into detail on the type of materials for the protective layer, such as polyvinylidene fluoride (PVDF) and suitable protective films like Tefzel® from DuPont. The resilient layers formed from elastomeric polymers within the solidification substrate assembly that El-Siblani discloses reads upon the claimed substrate and release coating that comprises of any one or more of the materials from a group comprising of silicon or Teflon.
Regarding Claim 11, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani further discloses that the Rigid or semi-rigid solidification substrate assembly 501 includes a rigid or semi-rigid solidification substrate 479, such as a hard plastic or glass (Paragraph 0150, Lines 1-3). The solidification assembly with substrate of a hard plastic or glass that El-Siblani discloses reads upon the claimed the substrate comprising of any one or more materials selected from the group consisting of: silicon, monocrystalline silicon, polytetrafluoroethylene, FEP, metal, glass, ceramic, and other organic/plastic coatings.
Regarding Claim 13, El-Siblani discloses all of the claim limitations in Claim 12 as set forth above. El-Siblani further discloses that the solidification substrate frame 118 is vertically movable toward and away from the load frame (Figure 13, Paragraph 0112, Lines 10-15). El-Siblani even further discloses that the solidification substrate assembly (114) is pivotable about a hinge (115), wherein the load frame (116) is secured to hinge (115) at one end and is releasably secured to work table (110) at another end 

    PNG
    media_image6.png
    552
    750
    media_image6.png
    Greyscale

Regarding Claim 14, El-Siblani discloses all of the claim limitations in Claim 11 as set forth above. El-Siblani further discloses that the solidification substrate frame (118) tilts about each of solidification substrate frame ends (170 and 172) (Figure 14, Paragraph 0110, Lines 9-11). The solidification substrate frame that tilts about the ends of the frame that El-Siblani discloses reads upon the claimed tilt mechanism which is connected to the frame.

    PNG
    media_image7.png
    509
    807
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (U.S Patent No 2011/0089610), as applied to Claim 1 above, in view of Pu et al. (CN 106862563 A), hereinafter Pu.
Regarding Claim 2, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani further discloses the use of a substrate assembly with the tilting of the substrate and the use of a peeling member to facilitate separation of the substrate from the solidified material. El-Siblani is deficient in showing the substrate is arranged in a pressure chamber to reduce ambient pressure surrounding the substrate.
Pu discloses (Figure 1) a chamber (101) is integral in a 3d-printing device (100), connected with a decompression device of a pumping mechanism (103) to reduce chamber pressure. The teachings of Pu and the claimed invention would be considered analogous because both ascertain to the additive manufacturing process through the use of powder as solidifiable material. Pu teaches that surrounding the substrate in a pressure chamber advantageously reduces oxygen content from the generated plasma atmosphere and prevents the raw material powder of oxygen or water from being polluted (Page 10, Lines 21-25).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (U.S Patent No 2011/0089610), as applied to Claim 1 above, in view of Ng et al. (US 20170259499 A1), hereinafter Ng.
Regarding Claim 4, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani discloses all the elements of the apparatus stated above in the current invention besides a local paste applicator. 
Ng discloses (Figure 3), that a global applicator (322) is used in combination with local applicators (356 and 382), each having a curing device (344 and 382) respectively. The teachings of Ng and the claimed invention are of analogous art because both teach of a device for curing a photopolymer on a substrate. Ng teaches that a local paste applicator is advantageous to have so the work station is split into regions, modules, or chambers to locally adjust the properties of the created object to desired quality (Paragraph 0030, Lines 1-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solidification substrate apparatus of El-Siblani with a local paste applicator in order to locally adjust the properties of the created object, as taught by Ng.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (U.S Patent No 2011/0089610), hereinafter El-Siblani ‘610, as applied to Claim 6 above, in view of El-Siblani (US 20150231831 A1), hereinafter El-Siblani ‘831.
Regarding Claim 8, El-Siblani ‘610 discloses all of the claim limitations in Claim 6 as set forth above. El-Siblani ‘610 discloses all the elements of the apparatus stated above in the current invention including the use of a slipping agent for better release of a solidified object.  El-Siblani ‘610 further 
El-Siblani ‘831 discloses that finely dimensioned structures such as removable object supports used to connect the manufactured object to the build platform may be included in the solidification substrate assembly as a substrate laminate (Paragraph 0195, Lines 1-9). The teachings of El-Siblani ‘831 and the claimed invention are of analogous art because both teach of an apparatus to create a three-dimensional object using a tilting solidification substrate. El-Siblani ‘831 further discloses that it is advantageous to be able to remove the release coating from the plate so the protective film does not deform and to quickly separate the object from the plate without damaging the object (Paragraph 0195, Lines 12-17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the release coating of El-Siblani ‘610 to be removable from the plate in order to quickly separate the object from the plate without damaging the object, as taught by El-Siblani ‘831. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (U.S Patent No 2011/0089610), hereinafter El-Siblani, as applied to Claim 1 above, in view of Dejin et al. (CN 205836017 U, see EPO machine translation for citations), hereinafter Dejin.
Regarding Claim 12, El-Siblani discloses all of the claim limitations in Claim 1 as set forth above. El-Siblani discloses all the elements of the apparatus stated above in the current invention including the use of a resilient or flexible suspension or support.  El-Siblani further teaches that the flexible suspension or support connection arranged along a circumference between the frame and the substrate. El-Siblani fails to teach that the resilient or flexible suspension or support connection, is made of rubber.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible suspension or support of El-Siblani to be made of rubber in order to simplify structure, convenient disassembly and assembly, convenient fixing of the printer tray, and reduction of the tray when rotating, all to improve the production of printing a three-dimensional part.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. With respect to El-Siblani (See Applicant’s response, Page 8, “Rejections under 35 U.S.C. 102), Applicant argues that El-Siblani does not disclose every element of the instantly claimed invention, and fails to anticipate the instantly claimed invention because the movement of the frame 118 is limited by spring assemblies 120a and 120b, restraining downward vertical movement. MPEP § 2111 discusses proper claim interpretation, including giving claims their broadest reasonable interpretation in light of the specification during examination. Under broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. The requirements for anticipation are discussed in MPEP § 2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” As described in this office action, El-Siblani discloses that the spring assemblies attached .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., movement of the substrate frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. With respect to El-Siblani 610’ (See Applicant’s response, Page 9, “Rejections under 35 U.S.C. 103), Applicant argues that for the reasons stated above, the resilient or flexible suspension or support connection as specified by amended claim 1 is not taught in El-Siblani. The requirements for anticipation are discussed in MPEP § 2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” As described in this office action, El-Siblani discloses that the spring assemblies attached to substrate assembly act as a resilient support between the substrate 79 and frame 118 and would thus anticipate the amendments to Claim 1. Therefore, the spring assemblies of El-Siblani is considered to meet the amendment of a claimed “resilient or flexible suspension or support” and the rejection of Claim 1 as being anticipated by El-Siblani is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.I.G./               Examiner, Art Unit 1754                                                                                                                                                                                         


/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754